DETAILED ACTION
1.	Receipt is acknowledged of Applicant’s amendments and remarks filed 3/7/2022.  

INFORMATION DISCLOSURE STATEMENT
2.	No new Information Disclosure Statements (IDS) has been submitted for review.

WITHDRAWN REJECTIONS
3.	Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
NEW REJECTIONS
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  13, 16-17, 19, 20, 23-25, 28  and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Driessens et al. “Development of a successful antitumor therapeutic model combining in vivo dendritic cell vaccination with tumor irradiation and intratumoral GM-CSF delivery” 2010 in view of Seo et al. (WO2006014067), Viegas et al. (US Patent 5124151), Konorty et al. (US 2014/0105884), Tamarkin et al. (US 8,709,385),  Bredehorst et al. (US 2016/0271257), Ma et al., “Novel supramolecular .
Driessens et al. “Development of a successful antitumor therapeutic model combining in vivo dendritic cell vaccination with tumor irradiation and intratumoral GM-CSF delivery” 2010 (hereinafter Driessens et al.) disclose use of Poloxamer 407 hydrogels that have thermoreversible (i.e.,  thermosensitive) properties (see bottom of page 275 left section under “Use of Poloxamer 407 to protect AAC2/1-mGM-CSF vectors or recombinant GM-CSF). The hydrogels are mixed with AAVS-1-mGM-CSF vectors or recombinant GM-CSF (granulocyte macrophage colony stimulating factor). The release disclosed is for 28 days.
Driessens et al. does not disclose the w/v of aqueous solution (e.g. water). 
	Seo et al. (WO2006014067) disclose multiblock copolymers forming hydrogels (abstract). The hydrogels are capable of sol-gel transition (title). The multi-block copolymer composition of the present invention includes those as poloxamer, specifically poloxamer 407. The hydrogel of the multi-block copolymer of the present invention can deliver drugs and can be implanted or injected into a body and deliver drugs. The hydrogel formed by the multi-block copolymer of the present invention is preferably used for the sustained release of a drug in the body. Seo et al. disclose it must be noted that, as used in this specification and the appended claims, the singular forms "a," "an," and "the" include plural referents unless the context clearly dictates otherwise. Thus, for example, reference to a polymer containing "a terminal group" includes reference to two or more such groups, and reference to "a hydrophobic drug" includes reference to two or more of such drugs. The drug may preferably be an ionic  The multi-block copolymer of the present invention can be dissolved in water (aqueous solution) at a concentration of 2 to 40 wt% 0 C (i.e., overlapping gelification temperature as the claimed 21-28°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Driessens in view of Seo does not disclose the claimed mucoadhesive in the recited amounts.
Viegas et al. (US Patent 5124151) (hereinafter Viegas et al. disclose thermoreversible gels for injection into the body of a mammal (abstract). The compositions comprise mixtures of polyoxyalkylene polymer and an ionic polysaccharide and can be injected into the mammalian body as a low viscosity liquid at ambient temperatures which, upon contact the mammalian body, forms a semi-solid gel having a very high viscosity (col, 2, lines 56-64). In one embodiment, the polyoxyalkylene polymer is polyoxyethylene-polyoxypropylene block copolymers (col, 4. Ines 49-65). The ionic polysaccharides include gums such as alginate as well as chitosan. Generally about 0.2 % to about 2.5 % by weight, preferably 0.5-1.5 % by weight of the composition are used to obtain thermos reversible compositions of the invention (col. 7, lines 30-51). In general, the drug delivery composition will contain from about 10- about 50 % by weight of the polyoxyalkylene polymer and about 0.2-2.5 % by weight of ionic polysaccharide (i.e., chitosan) (col. 8, lines 40-46). Viegas et al. disclose it has been found that aqueous pharmaceutical vehicles containing a polyoxyalkylene block copolymer which have the unique feature of being liquid at ambient temperature and transitioning at mammalian body temperatures to a semi-solid gel, can be made 
Viegas et al. discloses that their ionic polysaccharides are useful for making gels when combined with counterions. Konorty et al. (US 2014/0105884) (hereinafter Konorty et al.) disclose in claim 24 both ionic and non-ionic mucoadhesive enhancers including xanthan gum, HPMC, and salts. Paragraph 123 of Konorty et al. disclose that the mucoadhesive HPMC is also useful for forming a gel. Tamarkin et al. (US 8,709,385) (hereafter Tamarkin et al.) discloses that xanthan gum is also a gelling agent (column 20 lines 60-65). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute xanthan gum for the ionic polysaccharides of Viegas. This is because Konorty et al. teaches that ionic mucoadhesive enhancers and xanthan gum are art-recognized equivalents, and because they are also useful in forming gels, and Tamarkin et al. states that xanthan gum specifically is useful for forming gels, which is the aim of Viegas et al.
With further regards to the gelification temperatures,  21°C and 28°C Bredehorst et al. (US 2016/0271257) (hereinafter Bredehorst et al.) disclose in-situ forming gel systems that undergo sol to gel transition which is free flowing sol at room temperature 
The modified Driessens et al. does not disclose co-delivery of mifamurtide or kits.
	Gravett et al. (US 2014/0221307) (hereinafter Gravett et al.) disclose kits comprising components, which, upon mixing and application to treatment site, results in hydrogel formation in situ (para 0008 and 0014 and para 0084-0087). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include the composition of the modified Driessens in kits for convenience of mixing and forming hydrogels in situ.
Ma et al., “Novel supramolecular hydrogel/micelle composite for co-delivery of anticancer drug and growth factor” (hereinafter Ma et al.) disclose co-delivery of anticancer drug and growth factors from pluronic hydrogels  and disclose G-CSF could be co-encapsulated in hydrogel matrixes with camptothecin (anticancer drug) (abstract and introduction and materials). Ma et al. disclose that it is expected that such a 
Ma et al. does not disclose mifamurtide. Askari (US 2014/0302051) disclose gelling hydrogels containing anticancer agents mifamurtide (abstract, para 0003, 0008-0009). Anticancer agent include mifamurtide (para 0108). It would have been prima facie obvious to one of ordinary skill in the art to substitute one anticancer agent for another (mifamurtide in place of camptothecin). One would have been motivated to do so  to provide for co-delivery of anticancer drugs and growth factors such as those of Driessens. It would have been prima facie obvious before the effective filing date of the instant invention to co deliver, for example mifamurtide with the GCMSF of Driessens et and  Seo et al. for c- delivery of drugs for treatment of the desired disease to be treated (e.g., cancer). 

RESPONSE TO ARGUMENTS
5.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	Applicants argue that the obviousness rejections relies on more than seven publications and that obviousness requires more than a mere showing that the prior art includes separate references covering each separate limitation. 
In response, the Examiner respectfully submits that in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
	Applicants argue that with the presence of the specific mucoadhesive excipient (xanthan gum), the hydrogel of the invention presents interesting properties, as shown in the Examples as mentioned on page 20  Lines 29-31. The thermosensitive polymeric hydrogel P407/xanthan gum Satiaxane UCX930 21/0.1 % w/v was selected as the preferred formulation based on Examples 2-4 (Fig. 1-2). Example 6 and Fib. 3 show the results of an adhesion test: the hydrogel comprising xanthan gum presents increased mucoadhesive properties. 
	In response, the Examiner respectfully submits that the specification discloses use of Poloxamer 407 exhibited preferred characteristics in terms of gelation temperature, osmolarity, and viscoelasticity (bottom of page 18). A mucoadhesive was added to the formulation in order to stabilize the thermosensitive polymeric hydrogel in the treated tumor and concentrations from 0.05-3% were tested (see top of page 19). The thermosensitive polymeric hydrogel P407/xanthan gum Satiaxane UCX930 21/0.1 % w/v was selected as the preferred formulation. 
	The alleged unexpected results are not commensurate in scope with the claims as these results show poloxamer 407 while the claims are drawn to any poloxamer as well as other thermosensitive copolymers that are not poloxamers such as PEG-PLGA-PEG copolymers. The claims recite these at concentrations of 17 w/v to 32 %  w/v however, the Example showed 21 % and did not show 17 % w/v. The xanthan gum as achieving the results that was used was 0.1 % w/v whereas the claim recites 0.01 %. Whether the unexpected results are the result of unexpectedly improved results or a In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.) Furthermore, one of ordinary skill in the art would expect that the inclusion of an art recognized mucoadhesive agent (xanthan gum) would increase adhesion.

CONCLUSION
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615